tax_exempt_and_government_entities_division uics department of the treasury internal revenue s ervice washington d c war se tep ra‘ ta legend taxpayer a guardian b taxpayer c taxpayer d amount amount amount year date date date date date date date page date company m tra x account y court t county w state x case dear this is in response to the request for letter rulings under sec_408 of the internal_revenue_code code submitted on your behalf by your authorized representative as supplemented by correspondence dated ’ ’ and your ruling_request the following facts and representations support taxpayer a whose date of birth was date is a resident of state x taxpayer a formerly maintained ira x with company m during year taxpayer a received a total_distribution in the amount of amount from her ira x said distribution was placed into account y a checking account on or about date year by petition dated date taxpayer c the son of taxpayer a petitioned court t county w state x to declare taxpayer a incapacitated and in need of a guardian on date person and on date as guardian of the property of taxpayer a court t in case found taxpayer a to be an incapacitated a commission of guardians was issued naming guardian b court t also appointed on date _ a geriatric care manager taxpayer d for taxpayer a an affidavit which was attached to the instant request for letter_ruling dated date is a registered nurse and a geriatric case indicates that taxpayer d page __ affidavit indicates that taxpayer d sees taxpayer a on a regular almost weekly manager it also indicates that taxpayer d has a masters degree in nursing the date basis and has had ample opportunity to interact with taxpayer a taxpayer d also indicates that she has reviewed taxpayer a’s medical records and based on her review of said records and her contact with taxpayer a taxpayer d opines that taxpayer a has been suffering from diminished cognitive ability dating back to at least 20__ taxpayer a has a diagnosis of dementia and other progressive illnesses which are indicative of her cognitive decline over the past years the affidavit continues by stating that it is my professional opinion based upon my personal knowledge of taxpayer a a review of her medical records and discussions with her treating physicians that taxpayer a has suffered from diminished capacity dating back to at least affairs and finances it is my opinion that taxpayer a would have been unable to understand the implications of a withdrawal from a qualified account and the tax ramifications of such a transaction and she would have been unable to manage her predates the year in which taxpayer a withdrew amount from ira x as of the date of this ruling_request the assets distributed from ira x which is the subject matter of this ruling_request other than amount remain in account y referenced above it has been represented that taxpayer a’s calendar_year federal form_1040 was filed on or about date thus 2c is an open tax_year based on the above facts and representations you through your authorized representative request the following letter rulings _ that pursuant to code sec_408 except as noted below guardian b on behalf of taxpayer a is granted a period not to exceed days as measured from the date of this ruling letter to contribute by means of a rollover_contribution or contributions amount the difference between amount the amount distributed from ira x during and amount the amount used by taxpayer a into one or more traditional iras set up and maintained in the name of taxpayer a with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code veges sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includiblé in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in summary that this paragraph does not apply to any amount required to be distributed in accordance with subsection a or b code sec_401 required distributions code sec_401 provides in general that with respect to an ira described in code sec_408 required distributions must begin no later than april of the calendar_year following the calendar_year in which the ira holder attains age thus taxpayer a’s required_beginning_date was date sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a page rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to your ruling_request we note that taxpayer a’s failure to complete a timely rollover of amount distributed from her ira x referenced herein was due to her mental incapacity evidence submitted in conjunction with the instant ruling_request asserts that since at least calendar_year understand the ramifications of her actions furthermore shortly after taxpayer a withdrew amount from her ira x she was placed under a guardian which placement supports the proposition that taxpayer a did not comprehend the nature of her action when she accomplished the year withdrawal from her ira x taxpayer a lacked the capacity to thus with respect to your ruling_request we conclude as follows that pursuant to code sec_408 except as noted below guardian b on behalf of taxpayer a is granted a period not to exceed days as measured from the date of this ruling letter to contribute by means of a rollover_contribution or contributions amount the difference between amount the amount distributed from ira x during and amount the amount used by taxpayer a into one or more traditional iras set up and maintained in the name of taxpayer a this ruling letter is based on the assumption that ira x met the requirements of code sec_408 at all times relevant thereto furthermore it assumes that the ira or iras into which guardian b on behalf of taxpayer a will contribute the allowable amounts or portions thereof will also meet the requirements of code sec_408 at all times relevant thereto this letter_ruling notes that taxpayer a’s date of birth was date thus taxpayer a is over age and with respect to her ira x and any rollover ira into which allowable amounts will be rolled over has reached her required_beginning_date as that term is defined in sec_401 of the code thus this letter_ruling does not authorize the rollover into an ira or iras of amounts required to be distributed with respect to years _- through no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at either phone or fax please address all esquire id correspondence to se t ep ra t sincerely yours v7 frances v sloan employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
